Citation Nr: 1233893	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-00 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE


Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.

For the reasons that will be discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and his representative if further action is required on their part.


REMAND

The Veteran's service records indicate that he was deployed to the Republic of Vietnam during active duty, during which time he served as a bridge construction engineer in the United States Army.  VA records attached to the claims file indicate that his military occupational specialty involved a moderate probability of in-service exposure to acoustic trauma.  The Veteran has further attested that he was exposed to noise from artillery and small arms fire while serving in a combat zone.  The Veteran is presently service-connected for tinnitus (rated 10 percent disabling).     

The Veteran's service medical records do not present objective audiological findings on hearing tests conducted on separation examination that demonstrate onset of a hearing loss disability as recognized under 38 C.F.R. § 3.385 for purposes of VA compensation.  The Veteran has reported that he was employed in a factory for the Nestlé Corporation for over two decades after service, and that use of hearing protection at the workplace was mandatory and strictly enforced under penalty of termination from employment.  He submitted three lay witness statements from his former co-workers and supervisors attesting to this fact.  These statements collectively attest that all Nestlé employees were required under employer rules and the rules of the Occupational Safety and Health Administration (OSHA) to wear hearing protection at the workplace and that the Veteran fully complied with this requirement throughout his employment at Nestlé from 1975 - 1996.

The RO decision on appeal that denied the Veteran's claim for VA compensation for bilateral hearing loss relies upon the nexus opinion presented by a VA audiologist who reviewed the Veteran's claims file and examined him in February 2009.  In pertinent part, the examiner diagnosed the Veteran with bilateral high frequency sensorineural hearing loss that objectively met the criteria for a disabling condition under 38 C.F.R. § 3.385 for VA compensation purposes.  While conceding that the Veteran was exposed to high noise levels in service and that such exposure was linked to his current diagnosis of tinnitus (for which service connection was awarded), the examiner's opinion stated that it was not likely that the Veteran's bilateral hearing loss was related to his military service as his audiometric evaluation at the time of his separation in 1968 showed normal hearing and that he reported a history of more than 20 years of post-service noise exposure while employed in a factory.

The Board has carefully reviewed the February 2009 nexus opinion and finds that it is presently inadequate for VA adjudication purposes regarding the issue on appeal.  Specifically, the negative nexus opinion appears to be predicated largely on the fact that the Veteran's service separation examination in 1968 showed normal audiometric findings indicating normal hearing.  While the in-service audiological examination results are certainly valid facts for consideration, the United States Court of Appeals for Veterans Claims (Court) has held in the case of Hensley v. Brown, 5 Vet. App. 155, 163 (1993), that the provisions of 38 C.F.R. § 3.385 do not preclude service connection for a current hearing disability solely on the basis that hearing was within normal limits on objective audiometric testing at separation from service.  However, the February 2009 nexus opinion does not provide a supportive rationale as to why the normal audiometric findings in service establish no link to the Veteran's current bilateral sensorineural hearing loss.  It appears as if the examiner's opinion is that the absence of a nexus is self-evident.  Furthermore, inasmuch as the February 2009 nexus opinion avers that the Veteran's post-service employment at a factory for over 20 years imposed a supervening exposure to acoustic trauma that undermined the likelihood of a link between his military service and his current hearing loss, this aspect of the nexus opinion is flawed for not including discussion of why such acoustic trauma would cause hearing loss in the context of the Veteran's history of mandated use of hearing protection at his place of employment.  The Court has held that when VA undertakes the effort to provide an examination for a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thusly, in view of the foregoing discussion, the case should be remanded for an addendum opinion to address these deficits in the current nexus opinion of record.  To the extent that it is possible to do so, this addendum opinion should be provided by the clinician who conducted the February 2009 VA audiological examination.

Accordingly, the case is REMANDED to the RO via the AMC for the following action:

1.  To the extent possible, the Veteran's claims file should be provided to the VA clinician who conducted and drafted the report of the February 2009 VA audiological examination for a review.  If the clinician is unavailable, the claims file should be reviewed by an appropriate specialist to determine the etiology of the Veteran's bilateral sensorineural hearing loss in the context of his relevant clinical history.  The reviewing clinician must state in his/her report that the Veteran's claims file was reviewed.  

Thereafter, the reviewing clinician should provide addendum opinions, with complete supportive rationales, addressing the following:

(a.)  Given the likelihood of the Veteran's exposure to high noise levels during active duty as a bridge engineer serving in a combat zone, and notwithstanding the normal audiometric findings shown on service separation examination in 1968, is the Veteran's current bilateral hearing loss at least as likely as not the result of his unprotected exposure to acoustic trauma from serving proximate to such over 40 years earlier, from May 1966 to May 1968?  (For purposes of presenting the opinion, the examiner should assume as true that the Veteran served in close proximity and was regularly exposed to the noise of engineering equipment, artillery, and small arms without hearing protection during the time period in question.  If the examiner relies on the normal audiometric findings obtained on service separation examination in 1968 as the basis for a negative nexus opinion, he/she should provide a clinical rationale to support this determination.  It is not sufficient to merely state that the normal audiometric findings presented on service separation examination in 1968 is evidence in and of itself of no nexus between the Veteran's current hearing loss disability and his period of active duty.)

(b.)  What is the likelihood that the Veteran's current diagnosis of bilateral sensorineural hearing loss is etiologically related to his post-service exposure to high noise levels during his employment in an industrial factory setting for a period of over 20 years, given that hearing protection was provided by his employer and its use at the workplace was both mandated and enforced?  (For purposes of presenting the opinion, the examiner should assume as true that the Veteran diligently used hearing protection during the time period in question.)  

The VA examiner should include detailed supportive rationales for the requested opinions in the discussion.

If the opining examiner is unable to provide the requested opinions without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.  

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  After ensuring that the above development is fully undertaken, the RO should readjudicate the Veteran's claim of entitlement to service connection for bilateral hearing loss.  If the full benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


